UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric M. Banhazl Advisors Series Trust 615 East Michigan St. Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: December 31, 2007 Date of reporting period: June 30, 2007 Item 1. Report to Stockholders. CAPITAL ADVISORS GROWTH FUND Semi-Annual Report June 30, 2007 CAPITAL ADVISORS GROWTH FUND August 21, 2007 Dear Shareholder, We’re pleased to report that recent performance results have been good for the Fund.The table on page 4 of this letter shows the Fund’s returns have exceeded the Lipper Index of Large Cap Growth Mutual Funds through June 30, 2007 on a year-to-date, 12-month, 3-year, 5-year, and since-inception basis.For investors who hold Fund shares in a taxable portfolio these performance results are the same on a pre-tax and after-tax basis (assuming the investor did not sell any shares) since the Fund did not make any taxable distributions during this time period. As this letter is being written financial markets are being tested by the most significant disruption to emerge since the early 2000s.The disruption is the unwinding of the credit bubble in the residential real estate market that began in earnest in the second quarter of this year.The ripple effects from this issue seem likely to define the stock market’s direction for the remainder of 2007. The root of the current problem in the housing sector seems to be an incorrect assumption on the part of the entire ecosystem of mortgage originators, ratings agencies and investors in mortgage-related securities.The misguided assumption was that median home prices in the United States would not decline on a nationwide basis. Assumptions about the behavior of home prices are important because they underlie the financial models used to create mortgage-backed securities and assign credit ratings to these securities.It makes a big difference to the collateral value that supports a given pool of mortgage loans if the average price of the houses in the loan pool goes down instead of up.The problem is that median home prices in the U.S. began to register year-over-year declines earlier this year, yet virtually none of the models used to construct our nations residential financial system seem to have factored this possibility into their probability trees. What seems to be developing as a result of this miscalculation is a classic Wall Street bust.Reality in the housing market seems to be charting a course beyond the range of Wall Street’s models, so the losses to investors in the sector are turning out to be far worse than anyone perceived to be possible before the cycle turned negative. The degree to which recent turmoil in the subprime mortgage market ultimately disrupts the broader economy and the stock market depends on whether it spreads into other sectors of the credit markets – specifically corporate loans.Recent one-day sell-offs in the stock market have been 2 CAPITAL ADVISORS GROWTH FUND fueled by events that suggest the credit crunch in the housing market might be leaking into the broader economy. Investors’ concerns on this topic can be summarized by the following logic - If the credit rating agencies (Moody’s, Standard & Poor’s, Fitch) missed the mark so badly in modeling the residential mortgage market, why should I trust their ratings of corporate credits? The signal that investor confidence has deteriorated in the corporate credit market seems unfortunately loud and clear – borrowing rates for sub-investment grade corporations increased 150 basis points (1.50%) in just six weeks between mid-June and the end of July.This seems to be unusual behavior for the high-yield debt market in such a short time period. Investors fear that if lenders to corporate America ("lenders" in this case refers to traditional bank lending, syndicated loans and investors in corporate bonds) reign in their activity (this might mean reduced volume, higher interest rates, or both), such a shift in behavior might be enough to deteriorate the "collateral value" of corporate America.By this we mean reduced merger and acquisition activity, fewer expansion projects, more frequent loan defaults and other such variables that are not usually associated with a healthy stock market environment. The Fund has been a net seller of stocks over the past few weeks since thunderheads began forming over the credit markets.Since the middle of April the Fund either sold or reduced its positions in Abercrombie & Fitch, Amgen, Apple, Best Buy, Brookfield Asset Management, Electronic Data Systems, Nordstrom, Occidental Petroleum, Pfizer and William-Sonoma.Although new positions have been added to the Fund in recent weeks, including Whole Foods Market most recently, the net result of the latest portfolio changes has been a modest build-up of cash reserves. This cash reserve is not sufficient to neutralize the impact of stock market volatility, although it certainly doesn’t hurt.The real value of the Fund’s cash position lies in its role as "dry powder" for new investment opportunities that seem likely to emerge from the volatility we expect in the near term. 3 CAPITAL ADVISORS GROWTH FUND FUND HOLDINGS The ten largest holdings in the Fund as of June 30, 2007 were as follows: Security No. Shares Cost/Share Market/Share Portfolio % AT&T 20,675 $ 30.52 $ 41.50 5.7 Apple, Inc. 6,100 76.06 122.04 5.0 XTO Energy 10,800 47.07 60.10 4.3 Autodesk 13,390 34.02 47.08 4.2 ConocoPhillips 7,500 57.53 78.50 3.9 Wynn Resorts 6,100 76.48 89.69 3.7 Brookfield Asset Mgt. 13,600 21.81 39.90 3.6 Marathon Oil 9,000 54.57 59.96 3.6 Boeing 5,500 88.24 96.16 3.5 Fedex Corp. 4,500 102.16 110.97 3.3 Of the 34 common stocks held by the Fund as of June 30, 2007, the 10 largest holdings represented 41.02% of net assets. PERFORMANCE The following data summarizes the Fund’s performance over various holding periods in comparison to relevant benchmarks: Periods Ending June 30, 2007: Lipper Large- Russell 1000 Fund Cap Growth Growth S&P 500 YTD-June 8.99% 7.66% 8.12% 6.96% 12-Months 18.46 16.13 19.04 20.57 3-Years 10.31 8.45 8.70 11.68 5-Years 11.22 7.71 9.28 10.69 Inception (1.89) (3.41) (3.52) 1.96 (12-31-99) Gross Expense Ratio: 1.89% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate, so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data to the most recent month end may be obtained by calling 1-866-205-0523. PURCHASE and SALES A few of the larger positions added to the Fund since the year-end report included Coach, Genzyme, and ITT Corporation.Notable positions eliminated from the Fund thus far in 2007 include Best Buy, Embraer, Microsoft, and NASDAQ Stock Market, Inc. 4 CAPITAL ADVISORS GROWTH FUND NEW PURCHASES Coach (Ticker: COH) Coach is a leading specialty retailer of premium everyday accessories with an emphasis on leather goods.The company operates 244 retail stores and 90 factory stores.Analysts estimate the addressable market opportunity for Coach’s retail format could support over 500 stores world-wide, suggesting a doubling of the store base is possible.Management plans to open 40 stores annually for the foreseeable future. Genzyme (Ticker:GENZ) Genzyme is a global biotechnology company focused on products to treat genetic disorders and other chronic debilitating diseases.The Company has a broad product portfolio that addresses rare genetic diseases (47% ofrevenue), kidney failure (20%), orthopedics/biosurgery (13%), oncology/endocrinology (15%), and organ transplant (5%).Genzyme’s historic success stems from its unique focus on rare diseases that affect 10,000 patients or less globally.As a result of the large upfront costs and specialized knowledge associated with many of the disease areas Genzyme serves competition can be limited relative to more traditional drug and biotech product markets.The benefit of market exclusivity on many of Genzyme’s drugs allows for attractive pricing and broad insurance coverage (private & government) for its products.We believe Genzyme represents one of the best investment opportunities in the biotechnology sector today due to its robust pipeline of drugs in development, defensible (patent protected) revenue stream from existing marketed products, and an attractive valuation relative to it peers in the sector. ITT Corporation (Ticker:ITT) ITT is a global multi-industry company engaged in the design and manufacture of a wide range of engineered products and the provision of related services.The Company operates four principal business segments:Fluid Technology; Defense Electronics; Motion and Flow Control; and Electrical Components.We expect ITT can benefit from two secular growth trends in coming years – the upgrading and development of water/wastewater infrastructure world-wide; and the upgrade of battlefield systems and equipment for the U.S. military. ELIMINATED POSITIONS Best Buy (Ticker:BBY) Best Buy’s quarterly earnings results have fallen short of consensus expectations for two consecutive quarters.The report for the quarter ended in May revealed tepid same-store sales for the company and pricing pressure 5 CAPITAL ADVISORS GROWTH FUND throughout the consumer electronics sector that is pressuring profit margins.Recent trends at Best Buy left us concerned the company may behard pressed to replicate its past success going forward as the company faces increased competition on a number of fronts including large box retailers (Wal-Mart, Target, etc.), warehouse clubs (Costco, Sam’s Club) and Internet commerce (Amazon.com, Dell.com, & price-comparison sites like PriceGrabber.com and Bizrate.com).These competitors have vastly increased their consumer electronics product offerings in recent years while lowering prices throughout the sector. Embraer (Ticker:ERJ) The Fund sold its position in Embraer (a designer and manufacturer of regional jet aircraft) in February when the stock achieved the price target we had set for it.A secondary consideration in the sale was the stock’s redundancy in the Fund’s portfolio from a diversification standpoint after the Fund established a position in
